Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/21/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 3, 6, 9, 10, 13, 14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 3, there is no teaching, suggestion, or motivation for combination in the prior art to a third source region and a third drain region formed in the substrate, with a third channel region of the substrate extending there between; and a second logic gate disposed over and insulated from the third channel region, wherein the second logic gate controls a conductivity of the third channel region; wherein: the first logic gate is insulated from the second channel region by first insulation having a first thickness, the second logic gate is insulated from the third channel region by second insulation having a second thickness greater than the first thickness, Page 2 of 9 292685101.1 351913-999670Appl. No.: 16/208,297 Docket No.: 351913-999670 Response to Office Action of September 29, 2020 the third source region extends deeper into the substrate relative to a surface of the substrate than does the second source region, and the third drain region 
5.	With respect to independent claims 6, there is no teaching, suggestion, or motivation for combination in the prior art to a third source region and a fourth drain region formed in the substrate, with a fourth channel region of the substrate extending there between; a second logic gate disposed over and insulated from the fourth channel region, wherein the second logic gate controls a conductivity of the fourth channel region; wherein: the first logic gate is insulated from the third channel region by first insulation having a first thickness, the second logic gate is insulated from the fourth channel region by second insulation having a second thickness greater than the first thickness, the third source region extends deeper into the substrate relative to a surface of the substrate than does the second source region, and the fourth drain region extends deeper into the substrate relative to the surface of the substrate than does the third drain region.
6.	With respect to independent claims 9, there is no teaching, suggestion, or motivation for combination in the prior art to forming a third source region and a third drain region in the substrate, with a third channel region of the substrate extending there between; forming a second logic gate over and insulated from the third channel region, wherein the second logic gate controls a conductivity of the third channel region; wherein: the first logic gate is insulated from the second channel region by first insulation having a first thickness, the second logic gate is insulated from the third channel region by second insulation having a second thickness greater than the first thickness, the third source region extends deeper into the substrate relative to a surface 
7.	With respect to dependent claims 10, since these claims are depending on claim 9, therefore claim 10 are allowable subject matter. 

8.	With respect to independent claims 13, there is no teaching, suggestion, or motivation for combination in the prior art to forming a third source region and a fourth drain region in the substrate, with a fourth channel region of the substrate extending there between; forming a second logic gate over and insulated from the fourth channel region, wherein the second logic gate controls a conductivity of the fourth channel region; wherein: Page 6 of 9 292685101.1 351913-999670Appl. No.: 16/208,297 Docket No.: 351913-999670 Response to Office Action of September 29, 2020 the first logic gate is insulated from the third channel region by first insulation having a first thickness the second logic gate is insulated from the fourth channel region by second insulation having a second thickness greater than the first thickness, the third source region extends deeper into the substrate relative to a surface of the substrate than does the second source to the fourth drain region extends deeper into the substrate relative to the surface of the substrate than does the third drain region.

9.	With respect to dependent claims 14, since these claims are depending on claim 13, therefore claims 14 are allowable subject matter. 



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Mori (US Patent 6,963,102), Kobayashi et al (US Patent 6,901,006).
		Mori (US Patent 6,963,102) shows floating and erase gate.
Kobayashi et al (US Patent 6,901,006) shows floating and erase gate.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



HY
01/15/2021
/HAN YANG/
Primary Examiner, Art Unit 2824
.